ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
 
The amendments and arguments presented in the papers filed 12/8/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 6/8/2021 listed below have been reconsidered as indicated:
a)	The rejections of claims 23, 24 and 28-30 under 35 U.S.C. 103 as being unpatentable over Zheng (Nature Protocols. 2011. 6(9):1367) in view of Mikawa (US 2009/0275087 A1) are withdrawn in view of the amendments to claim 23.

b)	The rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Zheng (Nature Protocols. 2011. 6(9):1367) in view of Mikawa (US 2009/0275087 A1) as applied to claim 23, and in further view of Ferreri (US 2011/0003701) is withdrawn in view of the amendments to claim 23.

Claim Interpretation
	Claim 23 is drawn to a library or collection of DNA Y-adapters. A “library of DNA Y-adapters” is interpreted in view of the instant specification which states (p. 15):
The term “library of adapter molecules and/or hairpin sequences and/or barcode sequences” and/or “combinatorial labelling”, as used herein, refers to a collection of adapter molecules and/or hairpin sequences and/or barcode sequences wherein each member of the collection is distinguishable from the others by a combinatorial sequence within the adapter and/or hairpin sequences and/or barcode sequences.

The definition does not limit or define how the “library” is organized. A “library” may be in the form of a collection of DNA Y-adapters in separate containers where the DNA Y-adapters in the separate containers are distinguishable from those in another container or a collection of DNA Y-adapters in a single mixture where every DNA Y-adapters in the mixture is distinguishable from every other DNA Y-adapter in the mixture. A DNA Y-adapter has a recognized structure having a double-stranded region forming the lower stem of a Y and two single-stranded regions forming the upper arms of a Y. The DNA Y-adapters have the following structural features:
1)	Each DNA Y-adapter of the library comprises a first DNA strand and a second DNA strand.
2)	Within each DNA Y-adapter, a 3’ region of the first DNA strand and a 5’ region of the second DNA strand from a double-stranded region by sequence complementarity, which is interpreted as requiring hybridization between a 3’ region of the first DNA strand and a 5’ region of the second DNA strand. The size, sequence and location of the 3’ and 5’ regions are not limited.
3)	Within each DNA Y-adapter, the ends of the double-stranded region are compatible with the ends of a double-stranded DNA molecule, which is interpreted as requiring the ends be able to interact with a double-stranded DNA molecule, for example having features that allow for ligation to the double-stranded DNA molecule.
4)	Within each DNA Y-adapter, the double-stranded region comprises one or more barcode sequences that allow for each of the DNA Y-adapters to be distinguishable from the others within the library. The limitation is interpreted as encompassing each type of DNA Y-adapter be distinguishable from another type, as wells as each and every individual DNA Y-adapter within the library has a different and distinguishable barcode(s).
5)	Within each DNA Y-adapter comprises at least one barcode sequence in a single-stranded region of the DNA Y-adapter, with the barcode being a unique identifier to the individual type of DNA Y-adapter within the library or to the individual DNA Y-adapter.
	The claim encompasses three embodiments of libraries. One has structural features 1 through 4 and 5a. A second has structural features 1 through 4 and 5b. A third has structural features 1 through 4 and both 5a and 5b.
	Claim 23 recites “said 3’ region” in the 3rd line of element (3)(a). The recitation is interpreted as referring to a “3’ region of the second DNA strand of each DNA Y-adapter”.

	Claim 24 further limits the library of DNA Y-adapters of claim 23 by requiring each DNA Y-adapter to have a restriction site in the 5’ region of the first DNA strand, i.e. the restriction site is outside the double-stranded region of the DNA Y-adapter.

	Claim 25 encompasses a specific embodiment of the library of DNA Y-adapters of claim 23 by further requiring the DNA Y-adapters of the library to have the embodiment described above in which each DNA Y-adapter has structural features 1 through 5 and the 3’ region of the second DNA strand of each DNA Y-adapter forms a hairpin loop by hybridization between a first and a second segment within said 3’ region, the first segment being located at the 3’ end of the 3’ region of the second DNA strand.

	Claim 27 further limits the library of DNA Y-adapters of claim 23 by requiring the combinatorial sequence to contain one or more modified cytosines which are resistant to treatment with a reagent that allows conversion of non-methylated cytosines to a base that is detectably dissimilar to cytosine in terms of hybridization properties. The claim encompasses modified cytosines such as methylated cytosine which hybridizes with guanine and are resistant to treatment with bisulfite that converts non-methylated cytosine to uracil that then hybridizes with adenine.
	
	Claim 28 is drawn to a kit comprising the library of DNA Y-adapters as defined in claim 23. The instant specification defines “kit” as referring to “combination of two or more elements or components including other types of biochemical reagents, containers, packages such as packaging intended for commercial sale, electronic hardware components, etc.”. The structure of the kit is broadly interpreted as a collection of two or more elements, i.e. the library of DNA Y-adapters of claim 23 and at least one other component. Thus, any collection of reagents used together that includes the library of DNA Y-adapters along with at least one other component is encompassed by the kit of claim 28.

	Claim 29 is drawn to a kit further limiting the kit of claim 28.

	Claim 31 is drawn to kit. The term “kit” is interpreted as described above. The claimed kit requires:
1)	A library of DNA Y-adapters, with each DNA Y-adapter having: a first and second DNA strand; a 3’ region of the first DNA strand and a 5’ region of the second DNA strand from a double-stranded region by sequence complementarity; and the ends of the double-stranded region are compatible with the ends of double-stranded DNA molecule;
2)	a plurality of elongation primers that each comprise a 3’ region which is complementary to the second DNA strand the DNA Y-adapters and when hybridized to the second DNA strand of the DNA Y-adapter creates overhanging ends; and
3)	a plurality of hairpin adapters that each comprises a hairpin loop region and overhanging ends which are compatible with the overhanging ends formed by hybridization between one of the above described elongation primers and the second strand of the Y-adapter.
	The claim includes an optional limitation that the elongation primers and the hairpin adapters are provided as a complex, which is interpreted as requiring the elongation primers be hybridized with the hairpin adapter. Claim scope is not limited by claim language that makes optional but does not require the described optional element and/or feature. MPEP 2111.04.
	The term “complex” is interpreted in view of the definition provided in the instant specification which states it is “a unique molecule formed by the hairpin adapter and the elongation primer” (p. 49 and 56). The optional “complex” and the claim as a whole excludes embodiments in which the elongation primer and the hairpin adaptor are contained within one contiguous nucleic acid molecule. The interpretation based on element (iii) of claim 31 which specifies each hairpin adapter has overhanging ends which are compatible with the overhanging ends formed after hybridization of the elongation primer to the second strand of the Y-adapters. If the elongation primer and the hairpin adaptor are contained within one contiguous nucleic acid molecule, then the hairpin adapter would lack overhanging ends. Thus, the elongation primer and the hairpin adaptor must be separate and distinct nucleic acid molecules.
	In general, the claimed elements of claim 31, while encompassing separate and distinct nucleic acid molecules, must have structural features such that they interact as depicted in Figs. 5-8 and 10-11.

	Claim 32 is drawn to a kit comprising the library of DNA Y-adapters as defined in claim 25. The instant specification defines “kit” as referring to “combination of two or more elements or components including other types of biochemical reagents, containers, packages such as packaging intended for commercial sale, electronic hardware components, etc.”. The structure of the kit is broadly interpreted as a collection of two or more elements, i.e. the library of DNA Y-adapters of claim 23 and at least one other component. Thus, any collection of reagents used together that includes the library of DNA Y-adapters along with at least one other component is encompassed by the kit of claim 28.

	Claim 33 is drawn to a kit further limiting the kit of claim 32.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to the DNA Y-adapters utilized in the methods of application 15/110,110 (issued as US patent 10,260,087).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634